Citation Nr: 0306512	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as mental and emotional 
distress.  

2.  Entitlement to service connection for alcohol and drug 
abuse.  

(The issues of entitlement to service connection for diabetes 
mellitus, epilepsy, a back disorder, allergies, hepatitis and 
hemorrhoids are the subject of a future decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active military service from April 1974 to 
September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case is now before the Houston, Texas, VA RO.  

The Board is now undertaking additional development on the 
claim of entitlement to service connection for diabetes 
mellitus, epilepsy, a back disorder, allergies, hepatitis and 
hemorrhoids, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing the response to 
the notice, the Board will prepare a separate decision 
addressing these issues.  

The veteran failed to appear for a travel board hearing 
scheduled for February 2003 at the RO. His failure to appear 
for the hearing is being construed as a withdrawal of the 
request therefore.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this issues being decided on appeal has been completed.  

2.  A chronic acquired psychiatric disorder, manifested by 
mental and emotional distress, was not shown during service, 
nor has one been found to exist post service.


3.  The probative, competent evidence of record establishes 
that the veteran does not currently have a chronic acquired 
psychiatric disorder which has been linked to service on any 
basis.  

4.  The appellant filed his claim for direct service 
connection for primary alcohol and drug abuse in April 1998; 
his claimed alcohol and drug abuse is due to willful 
misconduct on his part.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, claimed as 
mental and emotional distress, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  

2.  As the appellant's claimed alcohol and drug abuse is due 
to willful misconduct, service connection cannot be granted 
as a matter of law.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.301, 3.303 (2002); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The April 1974 service medical entrance examination does not 
include a finding or diagnosis of a psychiatric disorder, 
including alcoholism or substance abuse.  Psychiatric 
examination was normal.  In the report of medical history the 
appellant reported that he had no disorders.  He denied ever 
having trouble sleeping, depression or excessive worry and 
nervous trouble of any sort.  



The service medical records show the appellant was seen in 
November 1974 with a complaint of an inability to sleep.  He 
denied headaches.  He left the emergency room to return to 
duty and did not report for sick call on the following 
Monday.  In late December 1974 the appellant was seen with 
complaints of insomnia.  He was worried about his sick mother 
but denied staying awake because of this.  He stated he was 
drinking heavily to see if that would help him sleep.  The 
impression was questionable depression versus questionable 
anxiety.  The plan was to stop drinking.  

He returned later that day because of trouble sleeping.  He 
seemed anxious but refused to admit to any problems besides 
his inability to sleep.  He became upset and left after being 
denied sedative drugs.  

The September 1975 separation medical examination does not 
include a finding or diagnosis of a psychiatric disorder, 
including alcoholism or substance abuse.  Psychiatric 
examination was normal. 

The evidence does not show and the appellant does not contend 
that he received psychiatric treatment or had been diagnosed 
with a psychosis during his initial post-service year.  

The appellant filed his original application for service 
connection in April 1998.  

In August 1998 the appellant submitted medical treatment 
records from the Texas Department of Criminal Justice in 
support of his claim.  They are dated from July 1997 to July 
1998.  A Master Problem List includes status post back injury 
prior to July 1997, non-insulin dependent diabetes mellitus 
that had its onset in July 1997 and a history of intravenous 
drug abuse and alcohol use.  He was seen in counseling from 
April 1998 to May 1998 to address stress related concerns.  
In April 1998 the appellant related having poor sleep.  He 
denied depression and suicidal thoughts.  

There was no indication of any thought disorder.  His mental 
status was within normal limits at that time.  On follow-up 
examinations in May 1998 his mental status was reported as 
clear or within normal limits.  He did not report for follow-
up counseling after May 1998.  

In January 1999 the appellant submitted private 
hospitalization reports from the Shoal Creek Hospital.  The 
appellant was admitted in April 1995 for problems with 
depression, suicidal ideation and persistent substance abuse.  
The admission diagnosis was mixed substance dependence, 
single episode of severe major depression and adjustment 
disorder with mixed features.  

The appellant related a history of mixed substance abuse 
dating back to the age of 15.  He attended group therapy 
during his admission.  He focused on multiple situational 
stressors including separation from his wife and family, 
guilt and remorse over his reported sexual abuse of his 
stepdaughter.  The discharge diagnosis was polysubstance 
dependence, single episode of severe major depression and 
adjustment disorder with mixed features.  He was transferred 
to the Transitional living program at that facility on the 
day of discharge.  The admission diagnosis was drug 
dependency.  During his fourth week of treatment he relapsed 
and failed to return.  When he returned on May 23, 1995 he 
was discharged for excessive absences and failure to 
participate in the program on a meaningful level.  The 
primary diagnosis was drug dependence.  

In July 1999 the appellant submitted duplicate and additional 
medical treatment records from the Texas Department of 
Criminal Justice in support of his claim.  They are dated 
from July 1997 to January 1999.  They do not show treatment 
for or a diagnosis of a psychiatric disorder, including 
alcoholism or substance abuse.  

In March 2002 the RO obtained the appellant's post-service 
employment medical records.  They are dated from 1989 to 
1992.  These records primarily show examination and 
evaluation for complaints of pain associated with work-
related low back injuries.  They do not show treatment for or 
a diagnosis of a psychiatric disorder, including alcoholism 
or substance abuse.  

The appellant underwent a VA mental disorders examination in 
May 2002.  The physician certified a review of the claims 
folder in connection with the examination.  The appellant 
stated that his main problem had to do with feelings of 
anxiety and insomnia at times and a history of feelings of 
depression.  The physician reported the appellant's 
background as shown in the service medical records and the 
post-service evidence.  He specifically cited the history and 
findings contained in these records.  

The physician noted that the appellant had been incarcerated 
since 1995 secondary to his conviction of sexual assault 
involving his minor stepdaughter.  The physician noted that 
the stress associated with this event was part of the reason 
he had been hospitalized in 1995.  The physician reported the 
appellant's history of drug and alcohol use.  The physician 
noted the 1995 hospitalization was for both a problem with 
substance abuse as well as depression, but the latter was 
most likely substance-induced due to the situation involving 
the charges and impending conviction for sexual assault at 
that time.  

The physician reported the appellant's current symptoms and 
performed a mental status examination.  Based on the review 
of the evidence and the examination the diagnosis was a 
history of symptoms of anxiety, sleep problems and 
depression, and a history of polysubstance dependence.  The 
physician stated that he had a history of these symptoms, 
which were initially described during active service in 1974, 
but these were described essentially as symptoms without any 
supporting history of any particular problems.  The physician 
stated he was already experiencing problems with alcohol and 
substance abuse at that time, which was subsequently treated 
in 1995.  

The physician opined that there was no clear continuous 
history of significantly serious problems with depression or 
anxiety other than these isolated instances in which 
substance dependence was a significant factor as well as the 
associated legal difficulties and stressors.  

The physician noted that the counseling records in 1998 while 
he was incarcerated and clean and sober show that he denied 
feelings of depression and his main symptom was some anxiety.  
The physician opined that, although one could say that some 
symptoms of anxiety and sleep disturbance were present in the 
service, this was never defined or consolidated in any way as 
a definitive diagnosis of a depressive disorder or an anxiety 
disorder.  The physician concluded that it was difficult to 
establish any kind of service connection for these particular 
symptoms for these reasons.  The physician noted that there 
currently was no evidence of any definitive personality 
disorder although the appellant's history pointed to 
antisocial traits.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2002).  

If not shown in service, service connection may be granted 
for a psychosis if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  


Willful Misconduct

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.

(1) It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.

(2) Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.

(3) Willful misconduct will not be determinative unless the 
proximate cause of injury, disease or death.  (See §§ 3.310, 
3.302.)  38 C.F.R. § 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.

For the purpose of determining entitlement to service-
connected and nonservice-connected benefits the definitions 
in §§ 3.1(m) and (n) of this part apply except as modified 
within paragraphs (c)(1) through (c)(3) of this section.  The 
provisions of paragraphs (c)(2) and (c0(3) of this section are 
subject to the provisions of § 3.302 of this part where 
applicable.

The simple drinking of alcoholic beverages is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  In the 
case at hand, the Board is satisfied that the duty to notify 
and the duty assist have been met under the new law under the 
circumstances regarding the issues being decided.  

In May 2001 the RO notified the veteran of the enactment of 
the VCAA.  The RO advised the appellant to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issues currently on appeal.  
The RO advised the appellant that it would obtain such 
records if their release were authorized.  In doing so, the 
RO satisfied the VCAA requirement that VA notify the 
appellant as to which evidence was to be provided by the 
appellant, and which would be provided by VA; the RO advised 
that it would obtain all evidence identified and/or 
authorized for release by the appellant.  38 C.F.R. § 5103(a) 
(West Supp. 2002); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has thus been satisfied, as the appellant 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the June 1998 rating decision, the July 1999 statement of 
the case (SOC), and the October 1999 and October 2001 
supplemental statements of the case (SSOC), he has been given 
notice of the requirements of service.  The RO also provided 
the appellant with the reasons his claim could not be granted 
based upon the evidence of record.  


The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim with respect to the issues 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  
The appellant does not contend that there are additional 
service medical records that have not been obtained.  

The appellant has stated that he has not received post-
service VA inpatient or outpatient medical treatment for the 
claimed disabilities.  He has submitted or the RO has 
obtained all available private medical treatment records that 
pertain to the issues being decided.  He has indicated that 
he has received no other post-service medical treatment.  

The veteran also underwent a VA mental disorders compensation 
examination in May 2000 and that examination report is of 
record.  The Board finds that another VA examination is not 
warranted in this case because there is no reasonable 
possibility that a VA examination would substantiate his 
claim.  

The physician who conducted that examination reviewed all the 
evidence of record and provided explicit opinions on the 
issue of service connection for a psychiatric disorder.  This 
physician determined that the appellant did not have a 
current psychiatric disorder.  

Since he cannot receive service connection for symptoms 
alone, another VA examination would not substantiate the 
claim.  Therefore, remand or deferral for the scheduling of a 
VA examination is not required.  38 U.S.C.A. § 5103A(d) (West 
1991 & Supp. 2002).  




The Board is of the opinion that there is no further duty to 
assist in this case on the issue of service connection for 
alcohol and drug abuse because the evidence on file 
establishes (as will be discussed in further detail below) 
that the claim must be denied as a matter of law.  The 
circumstances under which VA will refrain from or discontinue 
providing assistance includes a claimant's ineligibility for 
the benefit sought.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the appellant in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
appellant in the development of his claim.  38 U.S.C. 
§ 5103A.  

The Board notes that the RO formally notified the veteran of 
the VCAA by letter dated in May 2001.  In other words, the RO 
informed the veteran of which evidence VA would provide and 
which evidence he was to provide.  The notice provisions of 
the VCAA have been satisfied as discussed at length above.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the October 2002 supplemental statement of the case the RO 
notes enactment of the VCAA, of which it had formally 
notified the veteran as recited above.  It is clear that the 
RO fully considered the provisions of the new law in its 
adjudication of the veteran's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to these issues is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of these issues on the merits.  


Service Connection

Psychiatric Disorder

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The veteran seeks service connection for a psychiatric 
disorder, claimed as mental and emotional distress.  He 
contends that his service medical records show questionable 
depression or anxiety.  He also contends that his mental 
anguish, which has been manifested by stress, anxiety and 
depression, have persisted since active service despite post-
service treatment.  He argues that, since these symptoms were 
first manifest during active service, he should be service-
connected.  

The service medical records do not show a diagnosis of a 
chronic acquired psychiatric disorder.  Although they show 
complaints of insomnia in November 1974 and December 1974, 
the impression was questionable depression versus 
questionable anxiety.  There was no diagnosis of a chronic 
acquired psychiatric disorder.  The September 1975 separation 
medical examination does not include a finding or diagnosis 
of a psychiatric disorder.  In fact, the psychiatric 
examination was normal at that time.  

The evidence does not show and the appellant does not contend 
that he received psychiatric treatment or had been diagnosed 
with a psychosis during his initial post-service year.  
Therefore, service connection is not warranted on a 
presumptive basis.  

In this case the post-service medical evidence does not 
establish that the appellant currently has a diagnosis of a 
chronic acquired psychiatric disorder.  The appellant's post-
service employment medical records dated from 1989 to 1992 
show examination and evaluation for complaints of pain 
associated with work-related low back injuries, but they do 
not show treatment for or a diagnosis of a chronic acquired 
psychiatric disorder.  

The private hospitalization reports from the Shoal Creek 
Hospital show the appellant was admitted in April 1995 for 
problems with depression, suicidal ideation and persistent 
substance abuse.  Although these records show evaluation and 
treatment for symptoms associated with these problems, 
neither the admission nor the discharge diagnoses include a 
chronic acquired psychiatric disorder.  The diagnosis 
included only a single episode of severe major depression and 
adjustment disorder with mixed features.  In fact, when 
transferred to the Transitional living program at that 
facility on the day of discharge the admission diagnosis was 
drug dependency.  After the veteran failed to successfully 
complete that program for excessive absences and failed to 
participate in the program on a meaningful level, he was 
provide a final diagnosis of drug dependence.  

Finally, the medical treatment records from the Texas 
Department of Criminal Justice do not show a diagnosis of a 
chronic acquired psychiatric disorder.  Although the veteran 
was seen in counseling from April 1998 to May 1998 to address 
stress related concerns, he denied depression and suicidal 
thought, and there was no indication of any thought disorder.  
His mental status was within normal limits at that time and 
on follow-up examinations.  They do not show a current 
diagnosis of a chronic acquired psychiatric disorder.  

The question in this case is whether the appellant currently 
has a diagnosis of a chronic acquired psychiatric disorder, 
other than alcohol and drug abuse.  

The most probative evidence of record on this issue is the 
medical opinion rendered during the VA mental disorders 
examination in May 2002.  The physician certified review of 
the claims folder in connection with the examination.  This 
physician based his opinion on all the evidence of record as 
well as a current mental status examination.  This physician 
is in a better position to render a medical opinion since 
this physician considered all the evidence prior to rendering 
an opinion.  This physician is also the only post-service 
medical examiner to offer a medical opinion on the issue of 
whether the appellant currently has a chronic acquired 
psychiatric disorder.  

The physician reported the appellant's background as shown in 
the service medical records and the post-service evidence.  
He specifically cited the history and findings contained in 
these records.  The physician noted that the appellant had 
been incarcerated since 1995 secondary to his conviction of 
sexual assault involving his minor stepdaughter.  The 
physician noted that the stress associated with this event 
was part of the reason he had been hospitalized in 1995.  The 
physician reported the appellant's history of drug and 
alcohol use.  The physician noted the 1995 hospitalization 
was for both a problem with substance abuse as well as 
depression, but the latter was most likely substance-induced 
due to the situation involving the charges and impending 
conviction for sexual assault at that time.  

Based on the review of the evidence and the examination, the 
diagnosis was a history of symptoms of anxiety, sleep 
problems and depression, and a history of polysubstance 
dependence.  The physician stated that the veteran had a 
history of these symptoms, which were initially described 
during active service in 1974, but these were described 
essentially as symptoms without any supporting history of any 
particular problems.  The physician stated he was already 
experiencing problems with alcohol and substance abuse at 
that time, which was subsequently treated in 1995.  

The physician opined that there was no clear continuous 
history of significantly serious problems with depression or 
anxiety other than these isolated instances in which 
substance dependence was a significant factor as well as the 
associated legal difficulties and stressors.  The physician 
opined that, although one could say that some symptoms of 
anxiety and sleep disturbance were present in the service, 
this was never defined or consolidated in any way as a 
definitive diagnosis of a depressive disorder or an anxiety 
disorder.  The physician concluded that it was difficult to 
establish service connection for these particular symptoms 
for these reasons.  

The only other evidence on this issue consists of statements 
and testimony from the appellant that he has a chronic 
acquired psychiatric disorder, which has been manifested by 
stress, anxiety and depression, since active service despite 
post-service treatment.  In addition, as a lay witness he is 
not competent to render a medical diagnosis of a psychiatric 
disorder or to provide a competent medical nexus between a 
current disability and active service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the appellant has not submitted or identified 
available competent medical evidence showing that he has a 
current diagnosis of a chronic acquired psychiatric disorder.  
Since the determinative issue involves a medical question, 
competent medical evidence is required.  Heuer v. Brown, 7 
Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For these reasons, the Board finds that the appellant has not 
submitted or identified competent evidence of a diagnosis of 
a chronic acquired psychiatric disorder.  The Board finds the 
preponderance of the evidence is against the claim and 
concludes that a chronic acquired psychiatric disorder, 
claimed as mental and emotional distress, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


Alcohol and Drug Abuse

As a preliminary matter, the Board notes that a temporary 
stay has been placed on claims for compensation based on 
alcohol and drug abuse related disabilities, claimed either 
as secondary to or as a symptom of a service-connected 
disability, pending final resolution of Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), described below.

However, this stay applies only to those cases where the 
evidence shows an association between the alcohol or drug 
abuse disability and the service-connected disability.  In 
cases where the claimed alcohol or drug abuse disability was 
due to the veteran's own willful action/misconduct, the 
denial of such claims may continue to be processed.  See VBA 
Fast Letter No. 01-35 (May 8, 2001).

The Board has reviewed the evidence in this case and finds 
that the appellant's claim for service connection for alcohol 
and drug abuse has been made independent of any service-
connected disability or of any other disability for which he 
has sought service connection.  

In his September 1999 substantive appeal, the appellant 
contended that his psychiatric symptoms increased with 
persistent substance abuse in the military and subsequent to 
separation.  His only argument is that he willingly 
volunteered to sacrifice his life for his country and that he 
had a drug and alcohol problem during active service.  He 
argues that his chronic alcohol and drug abuse is the direct 
result of active service.  As such, the Board finds that this 
claim is not subject to the aforementioned stay and may be 
addressed in this decision.

As indicated above, service connection may be granted for a 
disability due to a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110.  However, 
service connection is not warranted, and no compensation 
shall be paid, for an injury or disease incurred as the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  Id.  

It was for the express purpose of precluding payment of 
compensation for certain secondary effects arising from 
willful misconduct, including injuries or disease incurred 
during service as the result of the abuse of alcohol or 
drugs, that 38 U.S.C.A. § 1110 was amended by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA).  See H.R. 
CONF. REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), 
reprinted in 1990 U.S.C.C.A.N. 2374, 2702.  The statutory 
amendment applies only to claims filed after October 31, 
1990, as here.  See OBRA, § 8052(b).  The appellant filed his 
original application for service connection for alcohol and 
drug abuse in April 1998.  Consequently, the amendment 
applies in this case.  

Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service-connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 2002); see also Gabrielson v. Brown, 7 
Vet. App. 36, 41 (1994).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  "Drug abuse" means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2002); see VAOPGCPREC 7-99 (June 7, 1999).  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
CAFC held that when 38 U.S.C.A. § 1110 is read in light of 
its legislative history, it does not preclude a veteran from 
receiving compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  As indicated above, 
an appeal of this decision is pending.  Regardless of the 
resolution of Allen insofar as it concerns alcoholism or drug 
dependence secondary to, or a symptom of, a service-connected 
disability, the CAFC also stressed that 38 U.S.C.A. § 1110 
only permits compensation in a situation where there was a 
causal relationship between a service-connected disability 
and an alcohol or drug abuse disability and not in cases 
where the claimed alcohol or drug abuse disability was due to 
willful misconduct.  

The service medical records do not show treatment for or a 
diagnosis of alcohol or drug abuse.  Although the appellant 
was seen in service for complaints of insomnia in November 
1974 and late December 1974, for which he used alcohol, these 
records do not show a diagnosis of alcohol or drug abuse.  
The September 1975 separation medical examination does not 
include a finding or diagnosis of alcoholism or substance 
abuse.  Psychiatric examination was normal. 

The post-service medical evidence shows the appellant was 
hospitalized in April 1995 for problems with persistent 
substance abuse.  The discharge diagnosis included 
polysubstance dependence.  After his transfer to the 
Transitional living program at that facility the primary 
diagnosis was drug dependence.  



The evidence shows the appellant has been incarcerated since 
1995 secondary to his conviction of sexual assault involving 
his minor stepdaughter.  The physician who performed the VA 
mental disorders examination in May 2002 reported the 
appellant's history of drug and alcohol use.  The physician 
noted the 1995 hospitalization was for both a problem with 
substance abuse as well as depression, but the latter was 
most likely substance-induced due to the situation involving 
the charges and impending conviction for sexual assault at 
that time.  

This physician specifically concluded that the appellant 
currently had only a history of polysubstance dependence.  
The physician stated that he had a history of these symptoms, 
which were initially described during active service in 1974, 
but these were described essentially as symptoms without any 
supporting history of any particular problems.  The physician 
stated the veteran was already experiencing problems with 
alcohol and substance abuse at that time, which was 
subsequently treated in 1995.  

The physician opined that there was no clear continuous 
history of significantly serious problems with depression or 
anxiety other than these isolated instances in which 
substance dependence was a significant factor as well as the 
associated legal difficulties and stressors.  The physician 
noted that the counseling records in 1998 showed that the 
appellant has been clean and sober as shown during the time 
of his incarceration in 1995 to the present.  In essence, the 
physician determined that the appellant does not presently 
have a current alcohol or drug abuse disability.  

Regardless of the medical evidence of record, however, the 
Board is bound by applicable statutes, the regulations of VA, 
and precedent opinions of the VA General Counsel.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101(a) (2002).  
Here, the appellant is essentially requesting service 
connection for a condition which is not recognized as a 
disease or injury for VA disability compensation purposes.  

The Board finds that the appellant filed his claim for direct 
service connection for primary alcohol and drug abuse in 
April 1998.  The Board finds that his claimed alcohol and 
drug abuse is due to willful misconduct on his part.  In a 
case such as this, the law, and not the evidence, is 
dispositive of the claim.  The Board concludes that the 
appellant's claimed alcohol and drug abuse is due to willful 
misconduct and service connection cannot be granted as a 
matter of law.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.303 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as mental and emotional 
distress, is denied.  

Entitlement to direct service connection for alcohol and drug 
abuse is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

